Case 1:18-Cv-09363-A.]N Document 21 Filed 04/10/19 Page 1 of 1
Case 1:18-cv-09363-AJN Document 20-1 Filed 04/05/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

NAACP LEGAL DEFENSE &
EDUCATIONAL FUND, INC.,

Plaintiff, Civil Action No. l: l8~ cy-9363 (AIN)

V. ‘,

UNITED STATES
DEPARTMENT OF JUSTICE,

Defendant.

 

 

§ ' APR 1 Q 2019
manos-lam REVISED sCHEDULIN6 6RDER 1

Upon consideration of the Defendant’s motion for an extension of the summary judgment
briefing schedule, the motion is GRANTED. lt is hereby ORDERED that Defendant shall file
its motion for summary judgment on or before May 13, 2019; Plaintiff shall files its combined
cross-motion for summary judgment and opposition on or before June l(), 2019; Defendant shall
file its combined opposition and reply on or before July 8, 2019; and Plaintiff shall file its reply
on or before July 29, 2019.

SO ORDERED.

 

 

Dated: A'|ml § 13 ma a
1 THE HC§NORABLE 14LISON J. NATHAN

United States District Judge

! 111 § . .,,, n .. .~1 a ..‘ ,. ,,. ,.1 ., .1-,1.‘“»¢.¢_

 

